Citation Nr: 1607073	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  12-15 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon 


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for a left knee disability, to include osteoarthritis and degenerative joint disease, status post meniscectomy.  

4.  Entitlement to service connection for right knee disability, to include osteoarthritis and degenerative joint disease, status post meniscectomy. 

5.  Entitlement to service connection for a back disability, to include lumbar degenerative joint and disc disease.  

6.  Entitlement to service connection for a neck disability, to include cervical degenerative joint and disc disease. 



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1968 to June 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2013, the Veteran and his wife testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

In a November 2014 decision, the Board reopened service connection for a right knee condition, a back disability, and a neck disability.  The Board then remanded the reopened claims, and the service connections claims for bilateral hearing loss and a left knee disability to the RO for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the RO's compliance with the November 2014 Board Remand is included in the Duties to Notify and Assist section below.

In the same November 2014 decision, the Board denied service connection for bilateral tinnitus.  The Veteran appealed the November 2014 decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand, the Court vacated that portion of the November 2014 Board decision that denied service connection for bilateral tinnitus, and remanded the case to the Board for adjudication consistent with the Court's order.  

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
In August 2015, the Veteran perfected an appeal as to the issue of service connection for a respiratory condition, to include asthma, claimed as secondary to a service-connected right lower lung condition.  At that time, the Veteran requested a Travel Board hearing before a Veterans Law Judge.  However, the issue of service connection for a respiratory condition has not been certified for appeal to the Board.  Moreover, the RO is responsible for scheduling the Veteran for a Travel Board hearing.  While the Veteran has not yet been scheduled for the Travel Board hearing, it appears that the RO is taking action toward affording the Veteran such opportunity.  See November 2015 Notification Letter.  Therefore, the Board does not have jurisdiction over this claim and is referred to the RO for any appropriate action.  38 C.F.R. § 19.9(b) (2015).  

The issues of service connection for a left knee disability, a right knee disability, a back disability, and a neck disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service.  

2.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran's bilateral tinnitus began during service and has continued since service separation.    

3.  The weight of the competent and credible evidence is at least in relative equipoise as to whether the Veteran experienced symptoms of hearing loss during service and continuously since service separation.    


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The issues of service connection for bilateral tinnitus and bilateral hearing loss have been considered with respect to VA's duties to notify and assist.  Given the favorable outcome in this decision that represents a full grant of these issues, further explanation of how VA has fulfilled the duties to notify and assist with respect to these issues is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In absence of proof a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Tinnitus and sensorineural hearing loss (both organic diseases of the nervous system) are considered by VA to be "chronic diseases" listed under 38 C.F.R. 
§ 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. 
§ 3.309(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as organic diseases of the nervous system, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465, 469.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   

Service Connection for Tinnitus - Analysis

The Veteran contends that service connection is warranted for bilateral tinnitus.  Specifically, the Veteran contends that he currently experiences ringing in the ears as the result of exposure to acoustic trauma while in service.  The Veteran has identified routine exposure to aircraft noise related to his duties as a parachute rigger in the United States Navy, as well as the time he spent on and around the flight deck.  

After a review of all the evidence of record, lay and medical, the Board first finds that the Veteran sustained acoustic trauma in service.  In several statements in support of his appeal, the Veteran contends that he was exposed to aircraft noise related to his duties as a parachute rigger and as well as the time he spent on and around the flight deck.  The Veteran's DD Form 214 indicates that the Veteran was an Aircrew Survival Equipmentman/Parachute Rigger in the United States Navy.  In addition, the Veteran has submitted evidence that indicates he was a Senior Parachutist who completed 74 parachute jumps between February 1969 and May 1970.  The Board finds the Veteran's statements about his experiences to be credible and consistent with the places, types, and circumstances of his service.  Accordingly, noise exposure is recognized.  See 38 U.S.C.A. § 1154(a).  

The Board next finds that the Veteran has a current tinnitus disability.  The May 2010 VA examination report indicates that the Veteran reported bilateral, constant tinnitus described as ringing and rhythmic pulsing.  In addition, the Veteran indicated that his tinnitus interferes with his ability to communicate.  Tinnitus is a condition capable of lay observation and diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 ("ringing in the ears is capable of lay observation").  As such, the Board finds that the evidence establishes that the Veteran has a current diagnosis of bilateral tinnitus.    

After a review of all the evidence of record, lay and medical, the Board further finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current tinnitus disability is related to active service.  The United States Court of Appeals for the Federal Circuit has held that where, as here, there is evidence of acoustic trauma, tinnitus is an organic disease of the nervous system subject to the presumptive service connection provisions of 38 C.F.R. § 3.309(a).  Fountain, 27 Vet. App. 258.  In this regard, the Board finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's tinnitus began during service and that the Veteran has continually experienced tinnitus since service separation.  

Service treatment records are absent for complaints of, a diagnosis of, or treatment for tinnitus.  The May 1972 service separation examination report reflects no notation of reports of tinnitus.  

A February 2002 private chiropractic patient information intake form reflects that the Veteran checked a box indicating he had a current symptom of tinnitus.  The Veteran also checked boxes indicating symptoms of headaches and loss of feeling/numbness.  

A July 2006 private chiropractic patient information intake form reflects that the Veteran did not check the box indicating a current symptom of tinnitus.  The Veteran checked no boxes on this form.  

An April 2008 private chiropractic patient information intake form reflects that the Veteran did not check the box indicating a current symptom of tinnitus.  The Veteran checked boxes indicating symptoms of headaches and muscle weakness. 

In a November 2009 statement, the Veteran indicated that his tinnitus has worsened since service discharge, and now is a constant, daily problem.  The Veteran indicated that his tinnitus interferes with his ability to communicate with other people.  

Upon VA audiological examination in May 2010, the Veteran reported that his tinnitus began during service and has progressively worsened since service separation.  The Veteran identified military noise exposure, including aircraft and shipboard noises typical of a parachute tests, as well as occupational noise exposure, including quarterly small arms fire typical of a corrections officer.  Following examination, the VA examiner indicated that the first complaint of tinnitus found in the record was in a 2009 statement where the Veteran reported progressively worsening tinnitus since service separation.  Accordingly, the VA examiner opined that it is unlikely that the Veteran's tinnitus is due to acoustic trauma from military service, but is more likely due to other causes in the intervening 38 years.  

In the July 2010 Notice of Disagreement, the Veteran indicated that his tinnitus "originated as a result of the hazardous levels of noise [he] was exposed to" during active duty.  In the June 2012 Substantive Appeal (VA Form 9), the Veteran indicated that his tinnitus "has been an issue since discharge and presents as a daily, continuous ringing sound."  

During the March 2013 Board hearing, the Veteran testified that his tinnitus began during service as a result of recurrent noise exposure.  See Hearing Transcript pp. 15, 22.  The Veteran also reported post-service noise exposure as a mechanic, but testified that his occupational noise exposure was much less than his military noise exposure.  See id. at pp. 16, 24.  

The Board finds that the Veteran's statements with respect to the onset of symptoms of tinnitus are consistent, competent and credible, and are further consistent with the Board's finding of noise exposure in service.  Additionally, the Board finds the Veteran competent to report that in service and continuing since service he experienced periodic and recurrent episodes of tinnitus symptoms, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.

While the May 2010 VA examiner opined that the Veteran tinnitus was less likely than not caused by or a result of military noise exposure, the VA examiner appears to have based that opinion on a lack of documentation of complaints or a diagnosis of tinnitus in the record prior to the Veteran's 2009 statement.  However, as noted above, the Veteran reported tinnitus to his private chiropractor in February 2002.  Moreover, it appears that the VA examiner did not consider the Veteran's statements of continuous tinnitus symptoms since service.  Accordingly, the Board that the May 2010 VA examiner's opinion is not adequate as it does not consider all the relevant evidence of record, to include lay evidence that the Board has found to be credible.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative); Dalton v. Nicholson, 21 Vet. App. 23 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran's credible lay contentions of tinnitus symptoms as beginning during service and continuing since service separation tend to show that his current tinnitus disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral tinnitus have been met.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Bilateral Hearing Loss - Analysis

The Veteran contends that service connection is warranted for bilateral hearing loss.  Specifically, the Veteran contends that he currently experiences hearing loss as the result of exposure to acoustic trauma while in service.  As discussed above, the Board recognizes that the Veteran experienced acoustic trauma during service.  

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Service connection for a current hearing disability is not precluded under 38 C.F.R. § 3.385 even where hearing was within normal limits on audiometric testing at separation from service.  Id.; see also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

The Board first finds that the Veteran has a current bilateral hearing loss disability.  See 38 C.F.R. § 3.385.  Upon VA audiological examination in May 2010, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
45
75
LEFT
10
15
15
70
85

Speech audiometry revealed a speech recognition ability of 100 percent in the right ear and of 96 percent in the left ear.  Following VA examination, the VA examiner indicated that the Veteran demonstrated moderate-to-severe high-frequency sensorineural hearing loss in the right ear and severe high-frequency sensorineural hearing loss in the left ear.    

The May 2010 audiometric examination results reveal a pure tone threshold of 40 decibels or greater in at least one tested frequency between 500 Hertz and 4000 Hertz in both ears; therefore, these results demonstrate a current bilateral hearing loss disability that meets the standards of 38 C.F.R. § 3.385.  

After a review of all the evidence of record, lay and medical, the Board next finds that the weight of the evidence is at least in relative equipoise as to whether the Veteran's current hearing loss is etiologically related to service.  In this regard, the Veteran contends that he began to experience hearing loss during service and has continued to experience hearing loss since service.  

Service treatment records do not reveal any complaints of, a diagnosis of, or treatment for hearing impairment.  On the service separation examination performed in May 1972, pure tone thresholds, in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
		5
5
0
0
5
LEFT
15
5
0
5
5

The pure tone threshold measured at 6000 Hertz in the Veteran's left ear was 55 decibels.  However, the service physician made no notation of a hearing loss disability under "Summary of Defects and Diagnoses."  

In a November 2009 VA initial history and physical examination record, the Veteran reported progressive hearing loss, specifically that he is unable to hear high pitches.  

In a November 2009 statement, the Veteran indicated that his bilateral hearing loss has worsened since discharge, and he now has difficulty hearing high frequency sounds and difficulty with speech discrimination.  In the July 2010 Notice of Disagreement, the Veteran indicated that his hearing loss "originated as a result of the hazardous levels of noise [he] was exposed to" during active duty.  In the June 2012 Substantive Appeal (VA Form 9), the Veteran indicated that his hearing loss "originated as a result of exposure to hazardous levels of noise without hearing protection" and has continued to worsen since service separation.  

During the March 2013 Board hearing, the Veteran testified that his hearing loss began during service as a result of recurrent noise exposure.  See Hearing Transcript pp. 15, 22.  The Veteran also reported post-service noise exposure as a mechanic, but testified that his occupational noise exposure was much less than his military noise exposure.  See id. at pp. 16, 24.  

The Board finds that the Veteran's statements with respect to the onset of symptoms of hearing loss are consistent, competent and credible, and are further consistent with the Board's finding of noise exposure in service.  Additionally, the Board finds the Veteran competent to report that in service and continuing since service he experienced symptoms of hearing impairment, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  Layno, 6 Vet. App. at 470.

Following VA audiological examination in May 2010, the VA examiner noted normal audiometric testing performed upon service entrance and service separation, and the Veteran's statements that he has experienced progressively worsened hearing loss since service separation.  The VA examiner indicated that the Veteran's current audiometric testing results demonstrated hearing loss "with an extent and configuration typical of damage from noise exposure"; however, the VA examiner opined that "considering its progression from normal in 1972 [to the current examination], it is unlikely that [the Veteran's] hearing loss ... is due to acoustic trauma from military service ... but is more likely due to other causes in the intervening 38 years."  

In the November 2014 Remand, the Board previously found the opinion provided by the May 2010 inadequate for adjudication purposes.  Specifically, the Board noted that the pure tone threshold documented at 6000 Hertz in the left ear upon service separation was 55 Hertz; accordingly, the Board found that the service separation examination did not reflect a normal audiometric examination.  See Hensley, 5 Vet. App. at 157.  While pure tone thresholds measured at 6000 Hertz are not typically taken into account when assessing the presence of a hearing loss disability for VA purposes (see 38 C.F.R. § 3.385), the existence of an elevated pure tone threshold is indicative of some degree of hearing impairment, the effect of which was not addressed by the VA examiner in the May 2010 VA examination report.  Accordingly, the Board remanded the case for an addendum medical opinion to specifically consider the elevated pure tone threshold noted at 6000 Hertz.  

In January 2015, a second VA examiner provided a supplemental medical opinion.  The VA examiner first opined that it was at least as likely as not that the Veteran's bilateral hearing loss was incurred during service; however, the VA examiner then opined that it was less likely than not that his current bilateral hearing loss was incurred during service, repeating this opinion twice.  Therefore, while the VA examiner's opinion contains both favorable and unfavorable nexus statements, the Board finds the VA examiner's opinion, read in total, is an unfavorable nexus opinion against the Veteran's claim.  

The VA examiner noted that the Veteran worked in air transportation aboard an aircraft carrier, and that any military occupational specialty "involving aircraft carriers especially during the Vietnam era . . . means they were highly probabl[e] for noise damage."  The VA examiner noted normal hearing bilaterally "per VA criteria" upon service entrance and service separation with no significant threshold shift between service entrance to service separation.  The VA examiner then specifically addressed the elevated pure tone threshold at 6000 Hertz, indicating that this finding was indicative of moderate hearing loss in the left ear.  The VA examiner opined that this "notch of hearing loss is consistent with acoustic trauma, on that side, but in the past has not been considered a significant enough to be rated as a disability."  

In review of the opinion provided by the January 2015 VA examiner, the Board finds the opinion to be inadequate for adjudication purposes.  The VA examiner based the negative nexus opinion on a finding that the Veteran's hearing acuity between 500 and 4000 Hertz at service separation was within normal limits and there was no evidence of a significant threshold shift noted during service at these frequencies.  The VA examiner indicated that the Veteran demonstrated moderate hearing loss at 6000 Hertz and that the pattern of hearing loss demonstrated upon service separation was consistent with acoustic trauma.  Therefore, it appears the basis of the VA examiner's negative nexus opinion was that hearing loss at 6000 Hertz, but not at lower frequencies, was not severe enough to be considered a disability.  However, a veteran is not required to demonstrate hearing loss disability in service to substantiate a claim for service connection.  See Hensley, 5 Vet. App. 155, 157; Ledford, 3 Vet. App. 87, 89.  Moreover, it appears that the VA examiner did not consider the Veteran's statements of progressive hearing impairment since service.  Accordingly, the Board that the May 2010 and January 2015 VA examiners' opinions are not adequate as they does not consider all the relevant evidence of record, to include lay evidence that the Board has found to be credible.  See Dalton, 21 Vet. App. 23; Nieves-Rodriguez, 22 Vet. App. 295.  

As there is no adequate medical nexus opinion as to the etiology of the Veteran's hearing loss, the Board must look to the remaining evidence of record to determine whether service connection is warranted.  In this regard, the Veteran has indicated that he began to experience symptoms of hearing impairment during service, and has continued to experience symptoms of hearing impairment continuously since service separation.  See e.g., June 2012 VA Form 9.  The Board finds the Veteran's statements to be credible lay evidence that symptoms of hearing impairment began during service and have continued since service separation.  The Board finds the Veteran competent to report symptoms of hearing impairment, as the reporting of these symptoms requires only personal knowledge that comes to him through his senses.  See Layno, 6 Vet. App. at 470.  As the Board has found that the Veteran experienced acoustic trauma in service and that the Veteran's reports of in-service and continuous post-service symptoms are competent and credible, the Board finds that the presumptive service connection provisions apply.  38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d 1331.  

The Veteran's credible lay contentions of in-service loud noise exposure and of symptoms of hearing impairment as beginning during service and continuing since service tend to show that his current hearing loss disability was incurred coincident with active service.  See 38 C.F.R. §§ 3.303(a), 3.309.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral tinnitus is granted. 

Service connection for bilateral hearing loss is granted.  


REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of service connection for a left knee disability, a right knee disability, a back disability, and a neck disability.  See 38 C.F.R. § 19.9 (2015).  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. 
§ 3.159(c), (d) (2015).  VA's duty to assist a veteran particularly applies to relevant evidence known to be in possession of the Federal Government, such as VA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist a veteran to attempt to obtain them).  

In this case, during the March 2013 Board hearing, the Veteran indicated that he sought treatment at the VA Medical Center (VAMC) in Boise, Idaho; the Veteran indicated that he believed the claims file already contained these records.  Also during the March 2013 Board hearing, the Veteran denied seeking treatment at the VAMC in Walla Walla, Washington.  Subsequent to the Board hearing, however, it appears that the Veteran has sought treatment at the Walla Walla VAMC.  According to the April 2015 VA back examination report, the Veteran sought treatment at the Walla Walla VAMC in 2013 and 2014.  However, VA treatment records contained in the claims file are limited to treatment records at the Boise VA Medical Center in 2009.  As the VA examiner specifically indicated that the Veteran received treatment from the Walla Walla VAMC, the acquisition of these VA treatment records may be pertinent to the Veteran's claims, and as such, these records must be obtained prior to adjudication of the remaining claims.  See 38 C.F.R. § 3.159(c); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) (stating that the possibility that records "could contain relevant evidence . . . cannot be foreclosed absent a review of those records.").  Moreover, as the VA examiner specifically indicated that she reviewed these treatment records in forming her opinion, these treatment records must be associated with the claims file in order to facilitate review by the Board.  
 
Accordingly, the case is REMANDED for the following actions:

1. Obtain all VA treatment records of the Veteran and associate them with the record, to specifically include VA treatment records from the Walla Walla VAMC. 

2. After completion of the above and compliance with the requested action has been ensured, readjudicate the issues on appeal on the basis of the additional evidence of record.  If the determinations remain adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


